                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

JAVONTAE DYSON,                            )
          Plaintiff,                       )
                                           )      No. 1:17-CV-750
v.                                         )
                                           )      HONORABLE PAUL L. MALONEY
COMMISSIONER OF                            )
SOCIAL SECURITY,                           )
           Defendant.                      )
                                           )
                               ORDER ADOPTING R & R

       This matter was referred to the Honorable Ray S. Kent, United States Magistrate

Judge, whom issued a Report and Recommendation (“R & R”) on August 23, 2018. (ECF

No. 12.) The R & R recommends affirming the Commissioner’s decision denying benefits

because substantial evidence supported his conclusion that Plaintiff was not disabled and that

the Commissioner correctly applied the law in reaching his decision.

       Plaintiff Javontae Dyson timely filed objections (ECF No. 13), and the Commissioner

responded. (ECF No. 14.)

       Plaintiff is entitled to de novo review on the portions of the R & R for which he has

articulated clear and specific objections. Fed. R. Civ. P. 72(b)(3). But “[O]bjections to

magistrate judges' reports and recommendations are not meant to be simply a vehicle to

rehash arguments set forth in the petition.” Owens v. Comm’r of Soc. Sec., 2013 WL

1304470, at *3 (W.D. Mich. Mar. 28, 2013) (quoting Nickelson v. Warden, 2012 WL

700827, at *4 (S.D. Ohio Mar. 1, 2012)). The Court is not obligated to address objections

that do not identify specific errors in the magistrate judge’s proposed recommendations. Id.
       Here, Plaintiff’s objections are largely a restatement of the arguments he raised before

the magistrate judge. (Compare ECF No. 10 at PageID.502–04 to ECF No. 13 at

PageID.532–34.) However, he does raise one cognizable objection. Dyson argues that the

Magistrate Judge erred “by assuming that there were no impairments or limitations” during

the pertinent period (from December 31, 2007 to March 21, 2008). Dyson also faults the

Magistrate Judge for excluding prescriptions for Albuterol and Hydrocholorothiazide from

discussion of his doctor’s April 6, 2007 treatment. Dyson notes that the prior diagnoses—

morbid obesity, asthma, a torn meniscus, and hypertension—“do not magically disappear in

a few months,” and that, in fact, the conditions preceded and followed the relevant period.

       However, Dyson does not address the finding of the ALJ—and noted by the

Magistrate Judge—that he did not assert any physical impairments as the basis for his disability

claim either in his papers or through his testimony at the hearing. Instead, Dyson premised

his claim for disability solely on a low IQ. Moreover, Dyson sought no treatment between

April of 2007 and March of 2008 for any of the complained-of conditions. No medical

evidence, beyond the April 2007 diagnosis, supports Dyson’s claims that his physical

impairments would have impacted his RFC. Thus, the ALJ’s findings relating to Dyson’s

physical limitations were supported by substantial evidence.

       Additionally, the ALJ’s decision to apply the grids, rather than taking testimony of a

vocational expert, was supported by substantial evidence. Here, the ALJ found that, while

Dyson suffered from a learned disability, he had engaged in numerous daily activities and

had substantial gainful activity prior to the alleged onset of disability on January 31, 2007.

The ALJ thus properly found that Dyson’s non-exertional limitations had little or no effect

                                               2
on the occupational base of unskilled work at all exertional levels. The ALJ thus properly

analyzed the medical vocational guidelines to conclude that Plaintiff was not disabled. See

Kimbrough v. Sec’y of Heal. & Hum. Servs., 801 F.2d 794, 96–97 (6th Cir. 1986)

(concluding that a claimant must show his nonexertional impairment “significantly limits” his

ability to do a full range of work at the designated RFC level before having it taken into

account for a nonguideline determination).

       Based on the foregoing, IT IS HEREBY ORDERED THAT the Court ADOPTS

the Report and Recommendation as the Opinion of the Court, OVERRULES Plaintiff’s

Objections, and AFFIRMS the decision of the Commissioner denying benefits to Plaintiff.

       This case is CONCLUDED, and a separate judgment will issue.

IT IS SO ORDERED.

Date: December 10, 2018                                  /s/ Paul L. Maloney
                                                         Paul L. Maloney
                                                         United States District Judge




                                             3
